          Case 4:20-cv-00926-LPR Document 7 Filed 04/16/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

RICHARD GILLIAM                                                                   PLAINTIFF
#209415

V.                            Case No. 4:20-cv-00926-LPR-JTR

DYLAN BERRYMAN, Deputy;
KEVIN SMITH, Jail Administrator;
and WILLIAM SHIPP, Deputy,
Lonoke County Jail                                                             DEFENDANTS


                                         JUDGMENT

       Consistent with the Order that was entered on this date, it is CONSIDERED, ORDERED,

and ADJUDGED that this case is DISMISSED without prejudice for failure to state a claim upon

which relief may be granted. The dismissal constitutes a “strike” for purposes of 28 U.S.C. §

1915(g). Pursuant to 28 U.S.C. § 1915(a)(3), the Court certifies that an in forma pauperis appeal

of this Judgment or the accompanying Order would not be taken in good faith.

       IT IS SO ADJUDGED this 16th day of April, 2021.



                                                    ________________________________
                                                    LEE P. RUDOFSKY
                                                    UNITED STATES DISTRICT JUDGE
